Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 9 and 10-11, 15 and 18
Claims 1-2, 6, and 9 and claims 10-11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mobini et al. (Heat mitigation of a core/cladding Yb-doped fiber amplifier using anti-Stokes fluorescence cooling, J. Opt. Soc. Am. B 36, 2167-2177 (2019); “Mobini”).
Regarding independent claims 1 and 10, Mobini discloses in figures 1 and 2, and related text:
1. A method of cooling an optical fiber, comprising impinging electromagnetic radiation from a laser on an optical fiber comprising: a core of radius a, in which the electromagnetic radiation P is substantially confined; and a cladding, having an inner core of radius b that is in thermal communication with the core, configured to provide cooling of the core via the electromagnetic radiation from the laser.
10. An optical fiber configured to provide optically activated cooling, the optical fiber comprising: a core of radius a, configured to substantially confine electromagnetic radiation P from a laser; and a cladding, having an inner core of radius b that is in thermal communication with the core, configured to provide cooling of the core via the electromagnetic radiation from the laser.
Mobini, Figures 1 and 2 and Abstract (“A core/cladding Yb-doped fiber amplifier configuration is presented that relies on anti-Stokes fluorescence cooling for effective heat mitigation in high-power operation. In the proposed design, the inner cladding of the double-clad fiber is doped with the same ion as in the core; therefore, the excess heat generated from the background absorption is removed by the anti-Stokes fluorescence in both core and inner cladding. We consider silica and ZBLAN glasses for the host material in the core/cladding Yb-doped fiber amplifier. The model incorporates the spatial profiles of the signal and pump intensities as well as the amplified spontaneous emission. The total linear heat density and temperature distribution in the fiber amplifier are calculated. The results show that the anti-Stokes fluorescence cooling in the core/cladding Yb-doped configuration can mitigate the generated heat effectively in high-power operation, which obviates the need for an external cooling system.”).
Further regarding claims 1 and 10, while Mobini discloses, “the excess heat generated from the background absorption is removed by the anti-Stokes fluorescence in both core and inner cladding,” Mobini, Abstract., Mobini does not explicitly recite “optically activated cooling.” However, it would have been obvious to one of ordinary skill in the art at the time of filing that Mobini renders obvious “optically active cooling,” as recited in claims 1 and 10, because the resulting method and configuration would obviate “the need for an external cooling system.” Mobini, Abstract.

    PNG
    media_image1.png
    267
    262
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    652
    media_image2.png
    Greyscale

Mobini, Figures 1 and 2.


Regarding claims 2, 6, 9, 11, 15 and 18, Mobini discloses:
2. The method of claim 1, wherein the electromagnetic radiation has a peak wavelength in a range of about 1020 nm to about 1064 nm. Mobini, p. 2171 (“fiber amplifier is pumped at λp =1040 nm). 
11. The optical fiber of claim 10, wherein the electromagnetic radiation has a peak wavelength in a range of about 1020 nm to about 1064 nm. Mobini, p. 2171 (“fiber amplifier is pumped at λp =1040 nm).
6. The method of claim 1, wherein the cladding comprises a glass or a polymer. Mobini, Figures 1 and 2 and Abstract.
15. The optical fiber of claim 10, wherein the cladding comprises a glass or a polymer. Mobini, Figures 1 and 2 and Abstract.
9. The method of claim 1, wherein optical fiber is a portion of a core-pumped fiber-laser cavity. Mobini, Figures 1 and 2 and Abstract.
18. The optical fiber of claim 10, wherein optical fiber is a portion of a core-pumped fiber-laser cavity. Mobini, Figures 1 and 2 and Abstract.
Claims 3-5 and 12-14
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mobini et al. (Heat mitigation of a core/cladding Yb-doped fiber amplifier using anti-Stokes fluorescence cooling, J. Opt. Soc. Am. B 36, 2167-2177 (2019); “Mobini”) in view of Qin et al. (Tuning the upconversion photoluminescence lifetimes of NaYF4:Yb3+, Er3+ through lanthanide Gd3+ doping. Sci Rep 8, 12683 (2018); “Qin”) and further in view of Kunigas et al. (Simultaneous Use of Time-Resolved Fluorescence and Anti-Stokes Photoluminescence in a Bioaffinity Assay  Anal. Chem. 2005, 77, 9, 2826–2834. March 24, 2005; “Kunigas”).
Regarding claims 3-5 and 12-14, Mobini does not explicitly disclose:
3. The method of claim 1, wherein the optically activated cooling results from emission of unconverted, anti-Stokes photoluminescence in the cladding.
12. The optical fiber of claim 10, wherein the optically activated cooling results from emission of upconverted, anti-Stokes photoluminescence in the cladding.
4. The method of claim 1, wherein the optically activated cooling results from an optically activated cooling material in the cladding selected from the group of Yb:YLiF.sub.4, Yb:NaYF.sub.4, Yb:LuLiF.sub.4, Yb:KLuF.sub.4, and Yb:KYF.sub.4.
13. The optical fiber of claim 10, wherein the optically activated cooling results from an optically activated cooling material in the cladding selected from the group of Yb:YLiF.sub.4, Yb:NaYF.sub.4, Yb:LuLiF.sub.4, Yb:KLuF.sub.4, and Yb:KYF.sub.4.
5. The method of claim 4, wherein the cladding comprises a host material and an optically activated cooling material.
14. The optical fiber of claim 13, wherein the cladding comprises a host material and an optically activated cooling material.
However, Qin discloses in figure 4, and related text, materials comprising NaYF4:Yb3+ that facilitate tunable upconverting photoluminescence processes. Qin, Abstract (“The multiplexing capacity of conventional fluorescence materials are significantly limited by spectral overlap and background interference, mainly due to their short-lived fluorescence lifetimes. Here, we adopt a novel Gd3+ doping strategy in NaYF4 host materials, realized tuning of upconversion photoluminescence (UCPL) lifetimes at selective emissions. Time-correlated single-photon counting (TCSPC), was applied to measure the photoluminescence lifetimes accurately. We demonstrated the large dynamic range of lifetimes of upconversion nanoparticles with good upconversion quantum yields, mainly owing to the dominance of high efficient energy transfer upconversion mechanism. The exceptional tunable properties of upconversion materials allow great potential for them to be utilized in biotechnology and life sciences.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mobini by incorporating Qin’s NaYF4:Yb3+ compositions that facilitate tunable upconverting photoluminescence processes to comprise:
3. The method of claim 1, wherein the optically activated cooling results from emission of unconverted, anti-Stokes photoluminescence in the cladding.
12. The optical fiber of claim 10, wherein the optically activated cooling results from emission of upconverted, anti-Stokes photoluminescence in the cladding.
4. The method of claim 1, wherein the optically activated cooling results from an optically activated cooling material in the cladding selected from the group of Yb:YLiF.sub.4, Yb:NaYF.sub.4, Yb:LuLiF.sub.4, Yb:KLuF.sub.4, and Yb:KYF.sub.4.
13. The optical fiber of claim 10, wherein the optically activated cooling results from an optically activated cooling material in the cladding selected from the group of Yb:YLiF.sub.4, Yb:NaYF.sub.4, Yb:LuLiF.sub.4, Yb:KLuF.sub.4, and Yb:KYF.sub.4.
5. The method of claim 4, wherein the cladding comprises a host material and an optically activated cooling material.
14. The optical fiber of claim 13, wherein the cladding comprises a host material and an optically activated cooling material.
because the resulting methods and configuration would enable power-efficient processes. Kunigas, p. 2626.
In anti-Stokes photoluminescence, the label is excited with infrared light and emission occurs at shorter, visible wave lengths. … Thus, in contrast to long-lifetime fluorescence of lanthanide chelates where the wavelength increases and energy decreases, in this up-conversion process the wavelength decreases and the light of lower energy is converted to the light of higher energy. The up-convertive anti-Stokes photoluminescence is based on unique features of anti-Stokes phosphors or up-converting phosphors (UPC-phosphors); to our knowledge no other material possesses this up-conversion property at conventional excitation light intensities. UPC-phosphors, which consist of certain lanthanides embedded in a crystalline host lattice, convert infrared to visible light via the sequential absorption of two low-energy photons … In contrast to two-photon excitation, … the photons do not need to be absorbed simultaneously, but in a microsecond time scale, enabling the excitation of up-converting phosphors with relatively low laser power.
Kunigas, p. 2626.
Claims 7-8 and 16-17
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mobini et al. (Heat mitigation of a core/cladding Yb-doped fiber amplifier using anti-Stokes fluorescence cooling, J. Opt. Soc. Am. B 36, 2167-2177 (2019); “Mobini”) in view of Knall et al. (Model of Anti-Stokes Fluorescence Cooling in a Single-Mode Optical Fiber, in Journal of Lightwave Technology, vol. 36, no. 20, pp. 4752-4760, 15 Oct.15, 2018; “Knall”).
Regarding claims 7-8 and 16-17, Mobini does not explicitly disclose:
7. The method of claim 1, wherein the cladding is cooled greater than 15K.
16. The optical fiber of claim 10, wherein the cladding is cooled greater than 15K.
8. The method of claim 1, wherein the optical fiber is a single-mode fiber.
17. The optical fiber of claim 10, wherein the optical fiber is a single-mode fiber.
However, Knall discloses “cryogenic temperatures were achieved using highly purified YLiF4 crystals highly doped with Yb3+ … Temperature changes of -65 K were reported in short sections of Yb-doped ZBLANP fibers … and -30 K in Tm-doped tellurite fibers … both in a vacuum. All fibers were multimode, which makes it easier to achieve lower absolute temperatures.” Knall, p. 4752. And Knall discloses heat extraction from Yb-doped single mode fibers. Knall, Abstract.
We report a comprehensive model that quantifies analytically and numerically the heat that can be extracted by anti- Stokes fluorescence (ASF) from a fiber doped with a quasi-two-level laser ion. This model is used to investigate the effects on cooling of all relevant fiber and pump parameters, as well as amplified spontaneous emission. Simulations of a typical Yb-doped ZBLANP single mode fiber show that for short enough fibers the heat extraction is relatively uniform along the fiber length. There is an optimum pump wavelength and power that maximizes the heat extracted per unit length. At this power, the coolest point is at the fiber input end. At higher powers, the coolest spot moves further down the fiber. The total heat extracted from a fiber, important for payload cooling, depends on the fiber absorptive loss, the pump wavelength, and the pump power. Simple expressions are derived to predict the optimum dopant concentration that maximizes heat extraction and the maximum tolerable absorptive fiber loss above which cooling is unobtainable. In a fiber with negligible residual absorption, the cooling efficiency is predicted to be 3.7%. In the modeled fiber, it is reduced to 1.7% in part by concentration quenching, but mainly due to the fiber absorptive loss (∼15 dB/km). Since the total extracted heat increases linearly with core radius and dopant concentration (up to a limit determined by concentration quenching), highly doped multimode fibers are strong candidates for payload cooling. This model can be straightforwardly expanded to design and optimize fiber lasers and amplifiers that utilize ASF for cooling.
Knall, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mobini to disclose:
7. The method of claim 1, wherein the cladding is cooled greater than 15K.
16. The optical fiber of claim 10, wherein the cladding is cooled greater than 15K.
8. The method of claim 1, wherein the optical fiber is a single-mode fiber.
17. The optical fiber of claim 10, wherein the optical fiber is a single-mode fiber.
because the resultant methods and configurations would facilitate designing and optimizing fiber lasers and amplifiers that cool. Knall, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874